          Case 18-07009          Doc 34      Filed 07/20/20 Entered 07/20/20 12:46:19                    Desc Main
                                               Document Page 1 of 2
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Charles E Luckenbill                                     )        Case no. 18-07009
       Patricia A Luckenbill                                    )
                                                                         Chapter 13
                                                                )
                                               Debtors          )        Judge: Lashonda A. Hunt
                                                                )
                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE


      Charles E Luckenbill                                                            David Cutler
      Patricia A Luckenbill                                                           4131 Main St
      50310 Peninsula Rd Barnes                                                       Skokie,IL 60076
      Solon Spring, WI 54873



   Please take notice that on Friday, August 14, 2020 at 10:00 am, a representative of this office shall appear
   before the Honorable Judge Lashonda A. Hunt and present the motion set forth below. Your rights may be
   affected. You should read these papers carefully and discuss them with your attorney, if you have
   one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

   This motion will be presented and heard telephonically . No personal appearance in court is necessary
   or permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
   Court Solutions, LLC. You can set up an account at www.CourtSolutions.com or by calling Court Solutions
   at (917) 746-7476

   If you object to this motion and want it called on the presentment date above, you must file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
   motion without a hearing.

   I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it
   in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
   CM/ECF system on Tuesday, July 21, 2020.




                                                                             /s/ Louise Karmia

                                                                             For: Glenn Stearns, Trustee
          Case 18-07009        Doc 34    Filed 07/20/20 Entered 07/20/20 12:46:19               Desc Main
                                           Document Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
In re: Charles E Luckenbill                               )       Case no. 18-07009
       Patricia A Luckenbill                              )
                                                                  Chapter 13
                                                          )
                                           Debtors        )       Judge: Lashonda A. Hunt
                                                          )

                                   MOTION TO DISMISS FOR UNFEASIBILITY

   Now comes Glenn Stearns, Chapter 13 Trustee, and requests the dismissal of the above referenced case pursuant to
   11 U.S.C §1307(c) and Bankruptcy Rule 3015 and in support thereof, states the following:


        1. On March 12, 2018, the debtors filed a petition under Chapter 13.
        2. On May 18, 2018, the Plan was confirmed for 60 months with payments of $1,100.00 per month for a base
           total of $76,360.00.
        3. Section 5.1 of the confirmed plan requires the unsecured creditors to receive a dividend of 38%. Due to
           a timely filed unsecured claim for $111,539.59, the case will not pay 38% to the unsecured creditor
           within 60 months.
        4. Due to the claim filings, the plan is no longer feasible to complete in contravention of the maximum 60
           month period under §1322.

    WHEREFORE, the Trustee prays that this case be dismissed pursuant to Section 1307 (c) and for other and further
    relief, as this court deems proper.


                                                                      Respectfully Submitted;

                                                                      /s/ Gerald Mylander
    Glenn Stearns, Trustee                                           For: Glenn Stearns, Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
